Citation Nr: 0400101	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia



THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
ankle disability.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from August 1986 to August 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 RO decision which 
granted service connection and a noncompensable rating for a 
left ankle disability.  A December 2002 RO decision assigned 
a higher 10 percent rating for the left ankle disability.  
The veteran appeals for an even higher rating for this 
condition.  


REMAND

With regard to the left ankle disability, the veteran was 
last afforded a VA examination in June 2002.  Subsequent to 
the December 2002 statement of the case, the veteran 
submitted copies of some private medical records concerning 
treatment in 2003.  The Board notes that this additional 
evidence should first be reviewed by the RO.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In written statements submitted 
directly to the Board in 2003, the veteran also suggested 
that he had received other recent VA and private treatment 
for his left ankle condition.  The related medical records 
should be obtained as part of the VA's duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  The file indicates the veteran was 
awarded Social Security Administration (SSA) disability 
benefits.  The related SSA records should be secured.  Id.  
Under the circumstances of this case, a current VA 
examination of the left ankle disability is warranted as part 
of the duty to assist.  Id.  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
clearly identify all VA and non-VA medical 
providers who have examined or treated him 
during and since 2002 for left ankle 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
disability benefits, as well as copies of 
all related SSA decisions.  

3.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected left ankle 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of the left ankle 
disability should be described in detail, 
including range of motion in degrees, 
objective evidence of pain on motion, etc.

4.  Thereafter, the RO should review the 
claim for a higher rating for a left ankle 
disability.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran, and he should 
be given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


